The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 Excel Accumulator Prospectus Dated May 1, 2008 VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 Excel Performance VUL Prospectus Dated May 1, 2010 Advantage VA III Prospectus Dated May 1, 2012 Supplement Dated August 28, 2013 Effective on or about September 3, 2013, Dreman Value Management, L.L.C. will no longer serve as subadvisor to the DWS Small Mid Cap Value VIP Portfolio, Class A of the DWS Variable Series II. The Separate Account Variable Investment Options chart in your prospectus is updated to remove reference to Dreman Value Management, L.L.C. as subadvisor to this Portfolio. Please see the respective DWS Small Mid Cap Value VIP Portfolio, Class A prospectus, as supplemented, for more information. All other provisions of your Policy remain as stated in your Policy and prospectus as previously supplemented. Please retain this supplement with the current prospectus for your variable policy issued by The Union Central Life Insurance Company. If you do not have a current prospectus, please contact Union Central Life at 1-800-319-6902. IN1748 8-13
